Citation Nr: 1716648	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-43 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD)/arthritis, upper and lower extremities. 

2. Entitlement to service connection for sleep apnea.

3. Whether new and material evidence has been submitted to reopen the claim for service connection for DJD of the right hip.  

4. Whether new and material evidence has been submitted to reopen the claim for service connection for an Achilles tendon injury, left foot, to include as secondary to the service-connected DJD of the right knee. 

5. Whether new and material evidence has been submitted to reopen the claim for service connection for an Achilles tendon injury, right foot, to include as secondary to the service-connected DJD of the right knee. 

6. Whether new and material evidence has been submitted to reopen the claim for service connection for chest pain. 

7. Whether new and material evidence has been submitted to reopen the claim for service connection for a urology disorder. 

8. Whether new and material evidence has been submitted to reopen the claim for service connection for an inguinal hernia. 

9. Entitlement to a rating in excess of 10 percent prior to April 14, 2015, and a rating in excess 20 percent effective from April 14, 2015, for degenerative disc disease (DDD) of the cervical spine.

10. Entitlement to a rating in excess of 10 percent prior to October 21, 2010, and a rating in excess 20 percent effective from October 21, 2010, for lumbosacral strain with DJD.

11. Entitlement to a rating in excess of 10 percent prior to April 14, 2015, and a rating in excess 20 percent effective from April 14, 2015, for right shoulder impingement syndrome.

12. Entitlement to a compensable rating for allergic rhinitis.

13. Entitlement to a rating in excess of 10 percent for DJD of the right knee.

14. Entitlement to a rating in excess of 10 percent for left lower radiculopathy. 

15. Entitlement to a rating in excess of 10 percent for right lower radiculopathy.

16. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in April 2009 of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs which, in pertinent part, granted a 10 percent rating for DDD of the cervical spine, effective from August 28, 2008; denied a rating in excess of 10 percent for lumbosacral strain with DJD; denied a rating in excess of 10 percent for right shoulder impingement syndrome; denied a compensable rating for allergic rhinitis; granted a 10 percent rating for DJD of the right knee effective August 28, 2008; denied service connection for DJD/arthritis, upper and lower extremities; denied service connection for sleep apnea; found that new and material evidence had not been submitted to reopen the claims for service connection for DJD of the right hip, Achilles tendon injury, left foot, Achilles tendon injury, right foot, chest pain, urology disorder, and inguinal hernia.  This matter further comes before the Board from a July 2012 rating decision in which the RO denied a rating in excess of 10 percent for right lower extremity radiculopathy and denied a rating in excess of 10 percent for left lower extremity radiculopathy.  During the course of this appeal, jurisdiction in this matter was transferred to the Waco, Texas RO.  

The Board also notes that by March 2015 rating decision, the RO granted a 20 percent disability rating for lumbosacral strain with DJD, effective October 21, 2010, and a 20 percent rating for right shoulder postoperative scar, effective October 21, 2010.  By May 2015 rating decision, the RO granted a 20 percent disability rating for DDD, cervical spine, effective April 14, 2015; and granted a 20 percent disability rating for right shoulder impingement syndrome, effective April 14, 2015.  The Veteran continued his appeals for higher ratings.  

The Board notes that in several statements (VA Forms 21-4138) submitted by the Veteran, including in February 2012, July 2015, and August 2015, he contended that there are several issues that he had raised that had not been addressed, including anxiety and depression; bilateral foot pain/conditions, including plantar fasciitis and pes planus; sleep disorder/insomnia; bilateral radiculopathy of the upper extremities; and bilateral radiculopathy of the lower extremities.  In the July 2015 statement, he also requested "earlier effective date for all appeal issues".  

The Board notes that in the May 2009 notice of disagreement, in addition to claiming entitlement to higher ratings, the Veteran also claimed entitlement to an effective date earlier than August 28, 2008 for the grant of a 10 percent rating for DJD of the right knee, and entitlement to an effective date earlier than August 28, 2008 for the grant of a 10 percent rating for DDD for cervical spine.  In a statement received in July 2010, the Veteran withdrew these appeals for earlier effective dates.  Accordingly, in the September 2010 statement of the case (SOC), the RO only addressed the matter of the ratings to be assigned for the Veteran's DJD of the right knee and DDD of the cervical spine, and did not address the effective dates assigned.  Thus, those earlier effective date claims are not before the Board.  Further, to the extent that any of the Veteran's claims represent free-standing earlier effective date claims challenging prior final decisions, the United States Court of Appeals for Veterans Claims (Court) has held that VA claimants may not properly file and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Board also notes that there are appeals currently pending at the RO, for which the Veteran has filed notices of disagreement but statements of the case have yet to be issued.  These include the claims for entitlement to a higher rating for the service-connected major depressive disorder, entitlement to an earlier effective date for service connection for major depressive disorder, and entitlement to higher ratings for the service-connected radiculopathy of the right and left upper extremities.  As none of these issues are not properly before the Board at this time, they will not be addressed herein.  It appears that the Veteran may also be requesting entitlement to earlier effective dates for the grant of service connection for radiculopathy of the right and left upper extremities.  Thus, as this issue has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over the issue.  Accordingly, the claims for earlier effective dates for the grant of service connection for radiculopathy of the right and left upper extremities are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Further, in statements dated in July and August 2015, the Veteran essentially contended that VA examinations had been held in April 2015 for bilateral foot pain, plantar fasciitis, and pes planus, and in October 2012 for insomnia (claimed as a sleep disorder, secondary to migraines, radiculopathy, and back pain), but that these issues were never addressed in rating decisions.  With regard to bilateral foot pain, plantar fasciitis, and pes planus, the Board notes that these are considered part of the claim for service connection for Achilles tendon injury of the right and left foot (herein changed to service connection for a right foot condition and a left foot condition).  In the October 2012 VA examination, the examiner opined that given the Veteran's report and the available information, his reported insomnia was, at least as likely as not, due to the reported pain (i.e., migraines, radiculopathy, back pain) as well as to his sleep apnea.  In a rating decision dated in December 2012, the RO indicated "[p]lease inform the veteran that his claim for insomnia will be addressed by the appeals team, as it is inextricably intertwined with his appeal for major depressive disorder (see QTC exam dated 10/23/2012)".  By June 2015 rating decision, the RO denied service connection for major depressive disorder with anxiety, as secondary to the service-connected disability of migraine headaches, noting that chronic sleep impairment was a manifestation/symptom of major depressive disorder with anxiety.  Accordingly, the Veteran's insomnia is a component of an already service-connected disability -- major depressive disorder with anxiety -- and service connection cannot be awarded because service connection is already in effect.

In September 2015, the Veteran submitted a Notice of Disagreement (Form 21-0958) with the March 2015 rating decision noted above, and indicated that his area of disagreement was with the effective date of the award of a 20 percent rating for the service-connected lumbosacral strain with DJD and the effective date of a 20 percent rating for the service-connected right shoulder postoperative scar.  Also in September 2015, the Veteran submitted a Notice of Disagreement (Form 21-0958) with the May 2015 rating decision noted above, and indicated that his areas of disagreement were with the effective date of the award of a 10 percent rating for the service-connected DDD of the cervical spine, and the effective date of the award of a 10 percent rating for the service-connected right shoulder impingement syndrome.  As noted above, the issues of entitlement to higher ratings for the service connected DDD of the cervical spine, lumbosacral strain with DJD, and right shoulder impingement syndrome, prior to and from the assigned effective dates, remain on appeal.  Because these issues encompass consideration of whether the award of a higher rating was warranted at an earlier date, the Veteran's claims for earlier effective dates are essentially subsumed by the claims for higher ratings.  

In a May 2009 notice of disagreement (NOD), the Veteran indicated he disagreed with the April 2009 rating decision and the issues listed, to include "degenerative joint disease bilateral hip conditions".  As noted above, in the April 2009 rating decision, the RO found that new and material evidence had not been submitted to reopen the claims for service connection for DJD of the right hip only.  Thereafter, the statement of the case dated in September 2010 also mentioned DJD of the right hip only.  In a deferred rating decision dated in July 2012, the RO indicated that a VCAA letter was needed on the left hip issue because the Veteran clarified in his May 2009 NOD that he wished to have the left hip reconsidered.  In September 2012, the RO issued a VCAA letter notifying the Veteran that he had previously been denied service connection for DJD, left hip in July 1997 and March 2006, and that those rating decisions were final, and that in order for his claim to be reopened he would need to submit new and material evidence.  Review of the record thereafter shows that no rating decision was generated regarding this issue.  In the May 2015 supplemental statement of the case (SSOC), the RO listed the issue as entitlement to service connection for DJD/arthritis, upper and lower extremities, to include left hip DJD.  The RO's conflating of these two issues (service connection for DJD/arthritis, upper and lower extremities, and new and material evidence to reopen the claim for service connection for left hip DJD) does not put the left hip DJD issue properly before the Board.  Thus, this issue has been raised by the record, but has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the issue of whether new and material evidence has been submitted to reopen the claim for service connection for DJD of the left hip, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Finally, the Board notes that in a statement dated in January 2013, the Veteran reported he was no longer employed due to his conditions, and that he was attaching his employer's termination letter dated in July 2012.  A claim for a TDIU rating is part of an increased rating claim when such is raised by the record; thus, the Board has herein properly taken jurisdiction over the claim for a TDIU rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to service connection for a right foot condition and a left foot condition, and entitlement to a TDIU rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a generalized degenerative arthritis condition of the upper and/or lower extremities, or DJD/arthritis of the upper and lower extremities, that may be related to service, beyond the disabilities manifested by DJD/arthritis for which service connection has already been granted, or are pending on appeal.

2. Resolving reasonable doubt in favor of the Veteran, his sleep apnea is related to his active service.

3. By February 2006 rating decision, the RO denied the claims for service connection for DJD of the right hip, chest pain, a urology disorder, and an inguinal hernia.

4. By February 2006 rating decision, the RO denied service connection for Achilles tendon condition of the right ankle and the left ankle, based on findings that STRs were silent for any report of or treatment for a right or left ankle disability, and that the competent medical evidence did not show a current Achilles tendon condition of either ankle that was incurred in or caused by service.  

5. The Veteran was notified of the February 2006 RO rating decision, but did not appeal, and that decision is final.  It is the last final disallowance of the claims for service connection for DJD of the right hip, Achilles tendon condition of the right and left foot (previously claimed as right and left foot conditions), chest pain, a urology condition, and an inguinal hernia . 

6. New evidence was received since the RO's February 2006 rating decision, which is not cumulative, and relates to an unestablished fact necessary to substantiate the claims for service connection for a right foot condition and a left foot condition.

7. Evidence was received since the RO's February 2006 rating decision, which is new and not cumulative, but does not relate to an unestablished fact necessary to substantiate the claims for service connection for DJD of the right hip, chest pain, a urology condition, and an inguinal hernia, and does not raise a reasonable possibility of substantiating those claims.

8. Prior to October 21, 2010, the Veteran's DDD of the cervical spine was manifested by no more than complaints of pain and limitation of motion, with flexion to 35 degrees with pain; but did not result in incapacitating episodes having a total duration of at least two weeks but less than four weeks during the previous 12 months; or forward flexion less than 35 degrees; or ankylosis; and no objective evidence of other related neurological abnormalities.

9. Resolving reasonable doubt in favor of the Veteran, effective October 21, 2010, the Veteran's DDD of the cervical spine was manifested by no more than complaints of neck pain, stiffness, spasms, and headaches, as well as limitation of motion with pain; there have, however, been no findings of ankylosis, flexion limited to 15 degrees or less, incapacitating episodes having a total duration of at least four weeks but less than six weeks, or comparable functional impairment; and other than separately service-connected radiculopathy of the upper extremities, there has been no objective evidence of other related neurological abnormalities.

10. Prior to October 21, 2010, the Veteran's lumbosacral strain with DJD was manifested by no more than complaints of pain and objective evidence of limitation of lumbar motion with pain; but did not result in incapacitating episodes having a total duration of at least two weeks but less than four weeks during the previous 12 months; or forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; and other than separately service-connected radiculopathy of the lower extremities, there was no objective evidence of other related neurological abnormalities.

11. Effective from October 21, 2010, the Veteran's lumbosacral strain with DJD was manifested by no more than complaints of pain and objective evidence of limitation of lumbar motion with pain; but did not result in incapacitating episodes having a total duration of at least four weeks but less than six weeks during the previous 12 months; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; and other than separately service-connected radiculopathy of the lower extremities, there has been no objective evidence of other related neurological abnormalities.

12. Prior to April 14, 2015, the Veteran's right shoulder impingement syndrome, was manifested by was manifested by pain and limitation of motion; however, there has been no showing of limitation of shoulder motion to the shoulder level (90 degrees), even considering any pain on motion; nor has there been evidence of ankylosis; recurrent dislocation; malunion, fibrous union, nonunion, or loss of the head of the humerus; or impairment of the clavicle or scapula

13. Effective from April 14, 2015, the Veteran's right shoulder impingement syndrome was manifested by pain and limitation of motion; but there was no showing of ankylosis, limitation of motion of the arm to midway between the side and shoulder level (approximately 45 degrees) even considering pain, fibrous union or nonunion of the humerus, or loss of head of the humerus.

14. The competent evidence of record shows that the Veteran's service-connected allergic rhinitis has not been manifested by polyps, greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction of the nasal passage on one side. 

15. The Veteran's DJD of the right knee is manifested by no more than complaints of pain, extension to 0 degrees and flexion ranging from 135 to 140 degrees; however, there was no showing of extension limited to 15 degrees or flexion limited to 30 degrees, even considering complaints of pain, limitation of motion with pain, and other functional impairment; or objective evidence of subluxation or instability..

16. In a statement dated in October 2015, the Veteran withdrew his appeals of the claims of entitlement to ratings in excess of 10 percent for right lower radiculopathy and for left lower radiculopathy.


CONCLUSIONS OF LAW

1. Excluding the disabilities manifested by DJD/arthritis for which service connection has already been granted or are pending on appeal, the criteria for service connection for DJD/arthritis of the upper and lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The Veteran's sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. New and material evidence regarding the claims for service connection for DJD of the right hip, chest pain, a urology condition, and an inguinal hernia, has not been received since the final February 2006 RO rating decision; thus, the claims may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

4. New and material evidence has been received since the final February 2006 RO rating decision, and the claims for service connection for a right foot condition and a left foot condition are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

5. Effective prior to October 21, 2010, the criteria for a rating in excess of 10 percent for DDD of the cervical spine, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2016).

6. Effective from October 21, 2010, the criteria for a 20 percent rating, but no more, for DDD of the cervical spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5237, 5243 (2016).

7. Effective prior to October 21, 2010, the criteria for a rating in excess of 10 percent for lumbosacral strain with DJD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, DCs 5003, 5242, 5243 (2016).

8. Effective from October 21, 2010, the criteria for a rating in excess of 20 percent for lumbosacral strain with DJD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, DCs 5003, 5242, 5243 (2016).

9. Effective prior to April 14, 2015, the criteria for a rating in excess 10 percent for right shoulder impingement syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, DCs 5003-5201 (2016).

10. Effective from April 14, 2015, the criteria for a rating in excess 20 percent for right shoulder impingement syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, DCs 5003-5201 (2016).

11. The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.97, DC 6522 (2016).

12. The criteria for a rating in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5010, 5257, 5260, 5261 (2016).

13. The appeals of the issues of entitlement to ratings in excess of 10 percent for right lower radiculopathy and for left lower radiculopathy  have been withdrawn, and these appeals are dismissed.  38 U.S.C. §§ 7105 (b),(d) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in November 2008.  

The Board notes that the Veteran was not scheduled for a VA examination to determine whether he has a generalized degenerative arthritis condition of the upper and/or lower extremities or DJD/arthritis of the upper and lower extremities (beyond the disabilities manifested by DJD/arthritis for which service connection has already been granted or are pending on appeal) that may be related to active service.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the claim for service connection for DJD/arthritis of the upper and lower extremities, the Board notes that there is no competent medical evidence of record of a current disability, and the Veteran has not reported or described the nature of this claimed disability nor has he described how this claimed disability may be associated with service.  Thus, even under the low threshold established by McLendon, the Board finds that without any indication of how a current disability of DJD/arthritis of the upper and/or lower extremities may be associated with service, a VA examination on this issue is not warranted or necessary.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 20100 (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).

With respect to claims to reopen, VA must provide notice of the definition of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements.  See 38 U.S.C.A. § 5103 (a)(1); VAOPGCPREC 6-2014; see also Akers v. Shinseki, 673 F.3d 1352, 1358   (Fed. Cir. 2012).  In this case, the November 2008 VCAA letter provided notice of the definition and elements of a new and material evidence claim.  Thus, the criteria of VAOPGCPREC 6-2014 are satisfied.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  The Board finds that the December 2008 and April 2015 VA examinations each included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.303 (d).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435   (2011); see also Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).

1. DJD/Arthritis of Upper and Lower Extremities

The Veteran contends he should be entitled to service connection for DJD of the lower and upper extremities and arthritis.  

Review of the record, however, does not show that the Veteran has DJD/arthritis of the upper and lower extremities that may be related to service, beyond the disabilities manifested by DJD/arthritis for which service connection has already been granted, or are pending on appeal, nor does he have a generalized arthritic process or condition.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Brammer v. Derwinski, supra.  In that regard, VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, as the record does not show that the Veteran has DJD/arthritis of the upper and lower extremities, beyond the disabilities manifested by DJD/arthritis for which service connection has already been granted or are pending on appeal, or that he has a generalized arthritic process or condition, no current disability has been shown.  

The Board acknowledges that the Veteran has contended he has these conditions that are related to service.  However, as a layperson in the field of medicine, the Veteran does not have the medical competence to identify or diagnose DJD/arthritis of the upper or lower extremities, or a generalized arthritic process, as these are complex medical determinations that cannot be made based on lay observation alone.  See Kahana v. Shinseki, supra; see also Jandreau v. Nicholson, supra.  

In sum, because the Veteran does not have a current disability, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply, and the claim for service connection for DJD/arthritis of the upper and lower extremities, beyond the disabilities manifested by DJD/arthritis for which service connection has been granted, or are pending on appeal, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

2. Sleep Apnea

The Veteran contends that his sleep apnea had an onset during service, or alternatively, is related to the service-connected allergic rhinitis.  

Turning to the facts of this particular case, review of the record shows that the Veteran has been diagnosed with and treated for sleep apnea; thus, there is sufficient evidence of a current disability.  

In a statement dated in February 2011, the Veteran's ex-wife, C.M.F.P., indicated she remembered the Veteran having difficulty breathing and sleeping at night while on active duty, and that she witnessed him snoring and gasping for air on many occasions during his tour of duty.  She indicated he went to military physicians  and they diagnosed him with rhinosinusitis and initiated treatment for allergies.

What is needed in this case is competent evidence linking current sleep apnea to the Veteran's active service.  In that regard, the Board notes that there are competent medical opinions both for and against the Veteran's claim.  

The competent medical evidence against the Veteran's claim includes the VA examination report from April 2015, in which the VA examiner concluded that the Veteran's current apnea was less likely as not related to any event or injury in service or to a service connected condition.  The examiner stated that the Veteran's reported symptoms in service were nonspecific and not pathognomonic for sleep apnea, and that he was not diagnosed with apnea in service.  The examiner also indicated that the medical literature did not support a link between the Veteran's current apnea and any of his service connected disabilities, stating that obesity was the likely cause of the Veteran's apnea.  

The competent evidence of record that supports the Veteran's claim includes the February 2011 letter in which a private doctor, Dr. H., opined that it was more likely than not that the Veteran's obstructive sleep apnea started while he was on active duty in the US Armed Forces, noting that his medical evaluation at the time of his discharge from the armed services strongly supported this as it mentioned difficulty sleeping, shortness of breath, and frequent headaches.  Dr. Hamer also noted that the reports of the Veteran's ex-wife witnessing his snoring and gasping for air at night corroborated the medical report.  Dr. Hamer indicated that the anomalous anatomy of the Veteran's posterior pharynx with the anterior tongue and a Mallon-Potti Class IV airway further supports this conclusion.

Thus, considering the conflicting medical opinions, both of which are definitive and supported by rationale, the Board finds that the competent evidence is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for sleep apnea is therefore granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

III. New and Material Evidence Claims

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  In determining whether the low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

1. DJD of the Right Hip

By June 1997 rating decision, the RO denied service connection for a bilateral hip condition, essentially based on a finding that there was no current hip disability shown.  The RO also noted that the Veteran's STRs could not be obtained for review and that the VA examination showed a diagnosis of bilateral hip discomfort.

By February 2006 rating decision, the RO found that new and material evidence had been submitted to reopen the claim for a right hip condition, noting that a diagnosis of DJD of the right hip was shown, but then the RO denied the claim service connection for a right hip condition on the merits, based on findings that a right hip condition, to include right hip DJD, was not shown during service, or within the first post-service year, or to be otherwise related to active service.  The Veteran did not appeal the February 2006 rating decision and it became final.  It is last final disallowance of the claim for service connection for DJD of the right hip. 

The evidence of record at the time of the February 2006 RO rating decision included STRs, a VA examination report, and private treatment records.  STRs are negative for any complaint of or finding of, a right hip condition.  On a July 1995 VA examination, the Veteran complained of hip pain, and x-rays showed normal hip views bilaterally.  The diagnostic impressions included bilateral hip discomfort in the area of greater trochanter, suggesting recurrent trochanteric bursitis, presently not active and showing no diminution of range of motion.

Treatment records from a private doctor, Dr. G., showed that in February 2005, the Veteran was seen for difficulties with his hips, starting in about 2000.  He reported he was a runner keeping in good shape after he was discharged from the service, and stated he started to get some pain in the hips which was mainly on the right side in the trochanteric area.  It was noted that the pain seemed to lay off for a while, but was worse with activities, and that the pain seemed to radiate down the lateral aspect of both legs from the hips to the knees.  Thereafter, in February 2005, the Veteran underwent an MRI for a history of bilateral hip pain, which showed slight narrowing of the hips joints bilaterally.

Evidence submitted subsequent to the February 2006 RO rating decision includes VA treatment records and the Veteran's statements.  VA treatment records included an unremarkable MRI of the bilateral hips in October 2007, and showed that the Veteran was treated for complaints of hip pain, including in December 2007, when he reported an onset of hip pain approximately 3 years prior, along with an onset of low back pain.  He reported the hip pain was greater on the right, and was insidious in onset with no trauma noted.  In December 2007 he underwent right trochanteric bursa injection, and the assessment was listed as right trochanteric bursitis.  

The Board notes that the evidence received since February 2006 is new, but is essentially cumulative because it showed that the Veteran continued to report and receive treatment for hip pain, but did not provide any competent evidence related to whether he had a right hip condition in service, or a current right hip condition that had on onset in or was otherwise related to active service.  Thus, this evidence would not reasonably substantiate the claim were the claim for service connection for DJD of the right hip to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, supra.  The Board concludes that new and material evidence to reopen the claim for service connection for DJD of the right hip has not been received and the claim may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

2. Achilles Tendon Injury of the Right Foot and the Left Foot

By June 1997 rating decision, the RO denied service connection for a bilateral foot condition, essentially based on a finding that there was no showing (and without STRs there was no way of showing) that a current bilateral foot condition, to include the diagnosed bilateral plantar fasciitis with pes planovalgus, was related to service.  The RO noted that the Veteran's STRs could not be obtained for review.  The Veteran did not appeal the June 1997 rating decision and it became final.  

By February 2006 rating decision, the RO denied service connection for an Achilles tendon condition of the right ankle and the left ankle, based on findings that the STRs were silent for any report of or treatment for a right or left ankle disability, and that the competent medical evidence did not show a current Achilles tendon condition of either ankle that was incurred in or caused by service.  The Veteran did not appeal the February 2006 rating decision and it became final.  It is last final disallowance of the claim. 

The evidence of record at the time of the February 2006 RO rating decision included STRs and a VA examination report.  

On a STR dated in January 1980, it was noted that the Veteran had tendonitis for the past 3 months in his left foot, and that objective examination showed a small amount of swelling to the left tendon with tenderness, and pressure with pain radiating directly to the Achilles tendon.  He reported that wearing boots stimulated pain and swelling to the Achilles tendon, and the assessment was tendonitis.  In October 1980, he was seen for a cut tendon of the left foot, and he stated that he could not wear boots because they hurt when he walked.  He was advised to do no PT or wear  combat boots for five days.  In January 1981 he complained of tendonitis in the left foot for the last three months, and it was noted that he had left foot pain due to a laceration three months prior.  

On a July 1995 VA examination, the Veteran complained of pain in the soles of his feet dating to 1988-89 time, and aggravated by activities in the infantry.  His treatment included rest and soft arch support devices, with some improvement.  Objective findings included pes planus, more pronounced on the right than the left.  The diagnoses included plantar fasciitis bilaterally, associated with pes planovalgus, right more symptomatic than the left.

Evidence submitted subsequent to the February 2006 RO rating decision includes VA treatment records, private treatment records, a VA examination report, and the Veteran's statements.  

VA treatment records showed that in March 2011, the Veteran reported his chronic bilateral foot pain had been for years, starting back in the "infantry days", and he thought his knee instability was part of the foot pain.  The assessment was plantar fasciitis, and it was noted that he desired custom inserts.  In April 2011 the assessment was bilateral flat foot deformity and Veteran was seen for a consultation for orthotics.  In June 2011, he was fitted for orthotics.

In a physician's questionnaire completed in February 2012, the Veteran's treating VA physician indicated that the Veteran had been an VA patient since 2008, and that he had a diagnoses of plantar fasciitis and flat foot.  The VA physician noted review of the Veteran's treatment records and responded "yes" as to whether it was more likely than not that the Veteran's condition of feet pain was directly or indirectly related to service.

In a statement dated in February 2012, the Veteran reported he served 15 years as a combat infantry soldier.  He reported that prior to enlisting in the Army, his feet were healthy and strong, but that his basic training and first duty assignment were conducted in combat boots, and that he had to march and run in boots and that his feet were exposed to extreme conditions including water and freezing temperatures, wet socks, and desert temperatures.  He reported he had been experiencing pain and excessive tenosynovitis pronation and flat foot during his career and after, and that he currently experience daily pain and had to wear inserts in his shoes, foot support at night, and had problems standing for 10 minutes, walking on hard surfaces in hard soles, radiating pain, and tenderness.  He contended that his foot pain and other foot conditions are a result of his military career. 

On the April 2015 VA examination, the diagnoses included Achilles tendon injury, resolved; plantar fasciitis of both feet, diagnosed in 1995, with continued symptoms; and left foot tenosynovitis in 1980.  The examiner opined that the Veteran's claimed condition (left Achilles tendon condition) was less likely than not incurred in or caused by service, and for rationale indicated that there had been no recent treatment for an Achilles tendon condition, the Veteran denied a current Achilles tendon condition, and there was no discernable Achilles tendon condition that day.  In response to whether the Veteran suffered from a left Achilles tendon condition that was at least as likely as not proximately due to his service connected DJD right knee, the examiner opined that the condition claimed was less likely than not proximately due to or the result of a service connected condition.  For rationale, the examiner indicated that the Veteran had DJD of the knee, that his Achilles tendonosis in service was traumatic, and that there was no evidence in the literature or in common medical practice for an etiological connection or nexus between arthritis of the knee and Achilles tendon conditions.    

The Board notes that the evidence received since February 2006 is new, in that the substance of the evidence was not previously considered in the February 2006 RO rating decision.  Further, in light of Shade v. Shinseki, the Board finds that the opinion provided by the VA physician in February 2012, as well as the Veteran's statements to the effect that he had continuous foot pain during and since service, for which he was evaluated by a VA physician, are new, when considered with the evidence previously of record, and also the VA physician's opinion and the Veteran's statements relate to unestablished facts that may provide a reasonable possibility of substantiating his claim.  Thus, new and material evidence has been submitted since the February 2006 RO rating decision, and the claim should be and is hereby reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For reasons set forth below, the newly reopened claim for service connection for a bilateral foot condition must be remanded for further development.

3. Chest Pain

By February 2006 rating decision, the RO denied the claim for service connection for chest pain, based on findings that although there was a record of treatment for chest pain in service, there was no showing that the Veteran has a current residual or chronic disability manifested by chest pain that had an onset in or is otherwise related to his active service.  The Veteran did not appeal the February 2006 rating decision and it became final.  It is last final disallowance of the claim for service connection for chest pain. 

The evidence of record at the time of the February 2006 RO rating decision included STRs, a VA examination report, and private treatment records.  STRs showed that the Veteran was treated for chest pain in September 1990. 

On a July 1995 VA examination, the Veteran complained of chest pain, and chest x-rays at that time showed a normal chest.  The diagnostic impressions included normal general medical examination and noncardiac chest pain.

On a VA examination in January2006, it was noted that the Veteran had no identifiable heart disease.  It was noted that although the Veteran had recurrent chest discomfort, he had had a full and complete cardiac evaluation with no identifiable cardiac etiology for his chest discomfort.  The examiner would have to resort to speculation to make any type of cardiac diagnosis, and found no disability related to cardiac disease.  The examiner noted that the Veteran's chest discomfort did occur during active military duty.

Evidence submitted subsequent to the February 2006 RO rating decision includes VA and private treatment records, VA examination, and the Veteran's statements.  VA treatment records showed that the Veteran was seen for chest pain.  In October 2007, the assessment was atypical chest pain.  The Board notes that the evidence received since February 2006 is new, but does not provide any competent evidence related to whether the Veteran has a current disability manifested by chest pain that that had on onset in or was otherwise related to service.  Thus, evidence was not submitted that would reasonably substantiate the claim, were the claim for service connection for a urology condition be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, supra.  The Board concludes that new and material evidence to reopen the claim for service connection for chest pain has not been received and the claim may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4. Urology disorder

By February 2006 rating decision, the RO denied the claim for service connection for a urology condition, based on findings that there was no showing that his current kidney condition was related to his active service.  The Veteran did not appeal the February 2006 rating decision and it became final.  It is last final disallowance of the claim for service connection for a urology condition. 

The evidence of record at the time of the February 2006 RO rating decision included STRs, a VA examination report, and private treatment records.  STRs were negative for any report or finding of a urology condition.  

Post-service treatment records showed that in January 2005, the Veteran underwent a scrotal ultrasound which revealed bilateral small epididymal cysts and physiologic hydroceles and an otherwise unremarkable ultrasound.  A renal ultrasound in February 2005 revealed a simple cyst of the left kidney, but otherwise a normal renal ultrasound.  Additionally, in a report from the University of Florida Urology Center dated in October 2005, it was noted that the Veteran was seen with a history of urinary symptoms which began in July 2004, and the impression was benign prostatic hypertrophy with bladder outlet obstructive symptoms. 

Evidence submitted subsequent to the February 2006 RO rating decision includes VA and private treatment records, VA examination, and the Veteran's statements.  VA treatment records showed that in October 2007, the Veteran was seen for BPH (benign prostatic hypertrophy) with continued nocturia and it was noted that he had significant irritative symptoms.  On a urology consultation in November 2007, the Veteran reported he had problems with his urine/prostate since 2004.  In April 2008, he was seen for complaints of a sensation of fullness in the bladder, accompanied with frequent urination, and the impression was symptoms of BPH, but no UTI (urinary tract infection).  Subsequent VA treatment records showed that the Veteran complained of and was treated for urinary symptoms.  

On a VA examination in April 2015, the diagnoses included suprapubic pain syndrome, diagnosed in 2009, and benign prostatic hypertrophy (BPH), diagnosed in 2009.  It was noted that the Veteran denied significant urinary symptoms currently, and said his symptoms have always been and continue to be a slight drip after completing micturition, which was noted to be typical of BPH symptoms.  The examiner opined that the Veteran did not have a urological condition which was proximately due to or the result of a service-connected condition, finding that the preponderance of the available evidence supports BPH as the etiology of those very mild urological symptoms endorsed by the Veteran.

The Board notes that the evidence received since February 2006 is new, but does not provide any competent evidence related to whether the Veteran has a current urological condition that had on onset in or was otherwise related to service.  Thus, evidence was not submitted that would reasonably substantiate the claim, were the claim for service connection for a urology condition be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, supra.  

The Board concludes that new and material evidence to reopen the claim for service connection for a urology condition has not been received and the claim may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5. Inguinal Hernia

By June 1997 rating decision, the RO denied service connection for an abdominal condition, essentially based on a finding that there was no record of treatment in service for an abdominal condition and no evidence showing that a current abdominal condition was related to service.  The RO also noted that the Veteran's STRs could not be obtained for review and that the VA examination showed a diagnosis of loose right external inguinal ring without true hernia.

By February 2006 rating decision, the RO noted that STRs had been received and denied the claim for service connection for inguinal hernia (previously claimed as abdominal condition), based on findings that although the Veteran was treated for an inguinal hernia in service, there was no showing of a current residual or chronic disability related to his active service, to include his treatment for an inguinal hernia in service.  The Veteran did not appeal the February 2006 rating decision and it became final.  It is last final disallowance of the claim for service connection for an inguinal hernia. 

The evidence of record at the time of the February 2006 RO rating decision included STRs, a VA examination report, and private treatment records.  S

STRs showed that in September 1989, the Veteran complained of lower abdominal pain, and the assessment was abdominal muscle strain.  In November 1989, the Veteran underwent an x-ray of the pelvis for chronic lower abdominal pain, and the assessment was that the report was normal.  He was referred to general surgery for long term suprapubic pain, and the provisional diagnosis was rule out hernia, rectus abdominal.  In January 1990, the Veteran reported suprapubic pain, and it was noted that he had no inguinal masses and no suprapubic masses.  In February 1990 an abdominal hernia was suspected between the rectus abdominus musculature of the lower abdomen, and the Veteran was referred to the surgical/urology clinic for a consultation.  The assessment was that there was no gross evidence of hernia at that examination, and it was noted that the Veteran had had these complaints for over a year.  In February 1990, it was also noted that in September 1989, the Veteran was playing football and jumped up to catch a ball and later noted swelling in the suprapubic area.  He reported pain when doing sit-ups and strenuous activity.  He complained of some frequency early on but this had cleared.  The impression was chronic suprapubic tenderness of unknown etiology.  

On a July 1995 VA examination, the Veteran complained of abdominal pain on the right on exertion and sharp suprapubic pain, short acting, not associated with any exertion.  The diagnostic impressions included loose right external inguinal ring, no true hernia yet.

VA treatment records showed that in November 1995, the Veteran was seen for intermittent abdominal pain for several months, and on examination he complained of sharp suprapubic pain for months, but there was no showing of hernia.  He denied urinary symptoms.  The assessment was rule out rectus hernia.  

On a VA examination in January 2006, the assessment included history of inguinal hernia.  It was noted that the Veteran had a history of inguinal hernia occurring during active duty that did not require surgical correction and reduced spontaneously.  The examiner found no residual hernia on examination that day, and found no residual disability related to this condition.  The examiner indicated that this condition should be considered not currently active.

Evidence submitted subsequent to the February 2006 RO rating decision includes VA and private treatment records and the Veteran's statements.  VA treatment records show that in September 2008 he was treated for non-specific abdominal pain.  The Board notes that the evidence received since February 2006 is new, but did not provide any competent evidence related to whether the Veteran has a current inguinal hernia condition that had on onset in or was otherwise related to active service.  Thus, evidence was not submitted that would reasonably substantiate the claim were the claim for service connection to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, supra.  The Board concludes that new and material evidence to reopen the claim for service connection for an inguinal hernia has not been received and the claim may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

IV. Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.

1. DDD of the Cervical Spine

The Veteran's service-connected cervical disability may be evaluated pursuant to DC 5237, which is rated under the General Rating Formula for Diseases and Injuries of the Spine, and pursuant to DC 5243, which is rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes; thus, his service-connected disability may be rated under either criteria, whichever results in the higher rating.  38 C.F.R. § 4.71a, DCs 5237, 5243. 

Under the Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 333 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Note (2). 

Under the General Formula for Rating IDS Based on Incapacitating Episodes, a 10 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for IDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for IDS with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a.

The Veteran contends he should be entitled to a rating in excess of 10 percent prior to April 14, 2015, and a rating in excess of 20 percent effective from April 14, 2015, for the service-connected DDD of the cervical spine. 

Review of the record shows that on the VA examination in December 2008, the Veteran reported having stiffness and numbness from the cervical spine condition, but no loss of bladder or bowel control.  He reported constant neck pain that traveled to his head and down his arm, and described the pain as crushing, burning, aching, and sharp, at a pain level of 9 out of 10.  Pain could be elicited by physical activity and relieved by rest and medication, and at the time of pain he could function with medicine.  He reported that this condition had not resulted in any incapacitation.  He reported he was limited in the type of work he could do because of the neck pain.  Range of motion of the cervical spine showed that flexion was to 35 degrees with pain at 30 degrees, and combined range of motion was 295 degrees.  The joint function of the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There were no signs of cervical intervertebral disc syndrome with chronic and permanent nerve root involvement.  A cervical spine x-ray report showed degenerative arthritis, joint narrowing, joint irregularity, normal cervical lordosis, disc space narrowing at C4-5 and C5-6, and anterior osteophytes present.  It was noted that the VA established diagnosis of cervical strain was changed to degenerative disc disease, cervical spine, and it was noted that this was the result of a progression of the previous diagnosis and that the areas of previous injury were frequent sites of early degenerative disc disease.  

On a VA QTC examination on October 21, 2010, the Veteran reported limitations with walking because of neck stiffness, spasms, and headaches.  He also reported fatigue, decreased motion, paresthesia, and numbness.  He reported having bladder problems in relation to the spine condition.  He also reported experiencing severe pain in his neck that traveled to the head, shoulders, fingers and elbows, and that was exacerbated by physical activity, stress, and typing, and relieved by rest.  At the time of pain he could function with medication.  During flare-ups he experienced functional impairment described as pain from head movements and shoulder movements, and limitation of motion which he described as not being able to turn his head to the left or right.  He reported that in the past 12 months, his cervical condition had not resulted in any incapacitation.  He described the overall functional impairment as having difficulty dealing with computers and keyboards.  Physical examination of the cervical spine showed no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone, or atrophy of the limbs, but there was tenderness along the entire cervical spine.  Range of cervical motion was to 45 degrees on flexion, with pain at 15 degrees.  There was pain with all ranges of cervical motion, and repetitive cervical motion was possible, but with no additional limitation.  The combined range of cervical motion was to 340 degrees.  It was noted that joint function of the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

Based upon review of the evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 20 percent rating for the service-connected DDD of the cervical spine have been approximated as of October 21, 2010, the date of the VA QTC examination, on which it was noted that range of cervical motion was limited by pain, and that on flexion pain started at 15 degrees.  38 C.F.R. § 4.7.  The Board also notes, however, that the preponderance of the evidence is against a finding that a rating in excess of 10 percent is warranted for the service-connected cervical spine disability at any time prior October 21, 2010.  In that regard, objective findings on VA examination in 2008 as well as treatment records, do not meet or approximate findings of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The Board has considered the Veteran's complaints of neck pain and reported limits, as well as potential additional limitation of functioning resulting therefrom; however, on the VA examination in 2008, it was noted that pain and limitation of motion were the major functional impacts, and that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, there is insufficient objective evidence to conclude that the Veteran's cervical pain and related symptoms have been associated with such additional functional limitations as to warrant a rating in excess of 10 percent prior to October 21, 2010.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  Also, prior to October 21, 2010, there was no objective evidence of related neurological manifestations of the Veteran's cervical spine disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the claim for a rating in excess of 10 percent, prior to October 21, 2010, for the service-connected DDD of the cervical spine, the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.

With respect to whether a rating in excess of 20 percent is warranted, effective from October 21, 2010, for DDD of the cervical spine, the Board notes that the record includes the October 2010 VA examination (noted above) as well as a VA examination in April 2015. 

On the VA examination in April 2015, the Veteran's cervical spine conditions were listed as degenerative arthritis and intervertebral disc syndrome.  It was noted that he was diagnosed with degenerative disc disease in 2013, cervical strain in 1994, and spondylosis in 2008.  He reported flare-ups of the cervical spine, including being unable to turn to the left or right, and that the neck flares trigger severe migraine headaches which caused him to have to lie down.  He described functional impairment as not being able to read for very long, for example, and always being on guard because neck pain triggers headaches.  Cervical range of motion was limited and recorded as forward flexion to 20 degrees, extension to 40 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 80 degrees.  It was also noted that range of motion was compromised as the Veteran explained he is guarding to avoid triggering a headache.  Thus, cervical range of motion was not adequately tested to full excursion.  It was noted that the limitation of cervical motion itself contribute to a functional loss because the Veteran was always is guarding to avoid triggering a headache and he was therefore limited in neck excursion, and limited for reaching and looking around.  There was no evidence of pain on weight bearing, and no tenderness noted.  The Veteran was able to perform repetitive use testing with at least three repetitions, but there was no additional loss of function or range of motion after three repetitions.  It was noted that the Veteran was not being examined immediately after repetitive use over time.  The examiner was unable to say, without mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or with flare-ups, because it was not observed.  Muscle strength and sensory examinations were normal.  The examiner indicated that other than upper extremity radiculopathy, the Veteran had no other neurologic abnormalities related to his cervical spine condition.  It was noted that he had intervertebral disc syndrome, but did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician or treatment by a physician in the past 12 months.  Imaging studies showed arthritis of the cervical spine.  The examiner opined that the Veteran's cervical spine condition impacted on his ability to work because his ability to reaching and look around were limited.

Reviewing the record dated from October 21, 2010, the Board finds that the preponderance of the competent evidence of record weighs against the assignment of a rating in excess of 20 percent for the service-connected cervical disability.  In that regard, there has been no report of or finding of forward flexion to 15 degrees or less, ankylosis, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the last year.  The Board has considered the Veteran's complaints of pain and limitations, as well as potential additional limitation of functioning resulting therefrom.  However, the VA examiner in 2010 found repetitive cervical motion was possible, but with no additional limitation, and that cervical joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Further on the VA examination in 2015, it was noted that after repetitive use testing there was no additional loss of function or range of motion.  Thus, there is insufficient objective evidence to conclude that the Veteran's cervical pain and limitation of motion have been associated with such additional functional limitation as to warrant a rating in excess of 20 percent, effective from October 21, 2010.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  Based on the foregoing, the Board concludes that the criteria for a rating in excess of 20 percent for the cervical spine disability have not been met or approximated at any time from October 21, 2010.  Additionally, other than the separately service-connected radiculopathy of the upper extremities, there is no objective evidence of other related neurological abnormalities.

The e preponderance of the competent evidence of record does not support the grant of a rating in excess of 20 percent, effective from October 21, 2010, for the service-connected cervical spine disability.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim for an increase, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.

2. Lumbosacral Strain with DJD

The Veteran's service-connected lumbar spine disability has been evaluated as 10 percent disabling prior to October 21, 2010, and 20 percent disabling, on and after October 21, 2010, pursuant to Diagnostic Codes (DC) 5242 and 5243.  DC 5242 pertains to degenerative arthritis, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5242.  As noted above, DC 5243, which pertains to DDD, is rated under the General Rating Formula or the Formula for Rating IDS Based on Incapacitating Episodes, whichever results in the higher rating.  38 C.F.R. § 4.71a, DC 5243.

Under the Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, for a vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a , DC 5242.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).

Review of the record shows that on a VA examination in December 2008, the Veteran reported having stiffness, numbness, loss of bladder control, and radiculopathy due to the spine condition.  He reported constant lower back pain traveled down his legs, was at a level 9 out of 10, and could be elicited by physical activity and stress or came on spontaneously.   Pain was relieved by rest and medication.  He stated that his spine condition had not resulted in any incapacitation.  He reported he was limited on what type of work he was capable of doing due to limited mobility.  Physical examination showed his posture was within normal limits, that there was no evidence of radiating pain on movement, no muscle spasms.  There was tenderness on palpation of the low lumbar spine.  Range of motion testing of the thoracolumbar spine revealed flexion to 80 degrees with pain at 60 degrees, extension to 20 degrees with pain at 15 degrees, right and left lateral flexion to 25 degrees with pain at 20 degrees, and right and left rotation to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  It was noted that there were no signs of lumbar IVDS.

The Board finds that prior to October 21, 2010, a rating in excess of 10 percent is not warranted for the service-connected lumbar disability.  In that regard, the evidence does not demonstrate forward flexion greater than 30 degrees but not greater than 60 degrees; or combined lumbar range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or incapacitating episodes lasting at least two weeks but less than four weeks during the past 12 months.  Rather, on the VA examination in 2008, there was slight limitation of thoracolumbar spine motion, with pain on motion, and the combined ranges of motion of the thoracolumbar spine were greater than 120 degrees.  Further, the joint function of the spine was noted to be not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use, and there were no signs of lumbar IVDS.  Thus, a review of the evidence record shows that prior to October 21, 2010, the service-connected lumbar spine disability was not manifested by complaints, objective findings, or functional impairment that would warrant a rating in excess of 10 percent. Rather, the clinical and reported findings more nearly approximated the criteria for a 10 percent rating.  38 C.F.R. § 4.7.  The Board has also considered the Veteran's complaints of low back pain and potential additional limitation of functioning resulting therefrom, under the provisions of 38 C.F.R. §§ 4.40, 4.45, for all rating codes potentially applicable to his disability.  However, there is insufficient evidence to conclude that his low back pain and associated symptoms caused such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 or the holding in DeLuca.  There was no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the 10 percent rating assigned, prior to October 21, 2010.  While the Veteran no doubt experienced impairment due to his service-connected lumbar disability, his functional impairment would need to be equivalent to forward flexion of the thoracolumbar spine not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or ankylosis, in order for an increased rating to be assigned, and this has simply not been shown.  38 C.F.R. § 4.7 , 4.40, 4.45.  In summary, the preponderance of the evidence reflects that the service-connected lumbar spine disability was not more than 10 percent disabling at any time during the appeal period prior to October 21, 2010.   The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

Additionally, upon review of the competent medical evidence, the Board finds that effective from October 21, 2010, the preponderance of the competent evidence of record weighs against the assignment of a rating in excess of 20 percent for the Veteran's service-connected lumbosacral disability.  

In that regard, on VA QTC examination on October 21, 2010, the Veteran reported having limitations with walking because of his spine condition, and that it took him about 4 minutes to walk 400 yards.  He also reported the following symptoms associated with the spinal condition:  stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, and weakness of the spine, leg and foot.  He reported having erectile dysfunction and bladder problems in relation to his spine condition.  He reported that his back pain occurred three times a week and lasted for 3 hours each time, was moderate, could be exacerbated by physical activity and stress, and was relieved by rest and pain medications.  He reported that during the flare-ups he experienced functional impairment described as he cannot be sexual, had limited walking, and had limitation of motion of the joint which he described as limited lifting and raising capability.  He reported that this condition, in the past 12 months, had not resulted in any incapacitation.  Examination revealed no evidence of radiating pain on movement, and there was muscle spasm present along the mid-lumbar spine which produced an abnormal gait.  No tenderness was noted, and there was no guarding of movement.  Examination did not reveal any weakness, and muscle tone was normal.  Range of thoracolumbar motion testing revealed flexion to 60 degrees with pain at 55 degrees; extension to 30 degrees with pain at 15 degrees; right and left lateral flexion to 30 degrees with pain at 20 degrees on the right and 30 degrees on the left; and right and left rotation to 30 degrees with pain at 30 degrees.  Repetitive motion was possible, but there was no additional degree of limitation, and the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The effect of the condition on the Veteran's usual occupation was that his excessive computer work aggravated his neck and shoulder condition, and the effect of the condition on the Veteran's daily activity was he could not do yard work, any manual labor, lifting trash cans, overhead work, heavy lifting, prolonged bending, or prolonged standing and walking.

On a VA examination in April 2015, the diagnoses included degenerative disc disease L4-S1, diagnosed in 2007, and low back strain diagnosed in 1996.  The Veteran reported having flare-ups, describing that he was in extreme pain and could not bend, move, or stand.  He had to lie down and rest.  Flare-ups occurred from prolonged sitting, driving, and sudden movements.  It was noted that the Veteran reported having functional impairment including being unable to bend or lift more than 10 or 15 pounds.  Range of lumbar motion testing revealed flexion was full and to 90 degrees, extension was to 15 degrees with pain, right and left lateral flexion were to 20 degrees, and right and left lateral rotation were to 30 degrees.  It was noted that range of motion contributed to functional loss by limiting bending, crouching, and reaching, and that pain was noted on the examination and also caused functional loss.  It was also noted that there was no evidence of pain with weight bearing, and no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was able to perform repetitive use testing with at least three repetitions, but there was no additional loss of function or range of motion after three repetitions.  The examiner was unable to say, without mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or with flare-ups.  It was noted that the Veteran had muscle spasm not resulting in abnormal gait or abnormal spinal contour, and there was no localized tenderness or guarding, no additional factors contributing to disability, and muscle strength testing was normal with no atrophy noted.  It was noted that he did have IVDS of the thoracolumbar spine, but not had any episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  He sometimes used a cane for assistance with weight bearing when his back was painful.  The examiner opined that the Veteran's thoracolumbar spine condition did impact his ability to work.

As noted above, the Board finds that effective from October 21, 2010, a rating in excess of 20 percent is not warranted for the service-connected lumbar disability.  In that regard, the evidence does not demonstrate forward flexion 30 degrees or less; or incapacitating episodes lasting at least four weeks but less than six weeks during the past 12 months.  With regard to limitation of motion, the Board concludes that the objective findings for flexion do not approximate the criteria for a 40 percent rating, even considering the effects of pain and other factors.  Moreover, there have been no findings of incapacitating episodes.  Thus, based on the foregoing, the Board finds that the criteria for a higher rating of for the service-connected lumbosacral disability have not been met or approximated at any time since October 21, 2010, and that since that date, the Veteran's service-connected lumbosacral spine disorder has never been manifested by complaints or objective findings or functional impairment that would warrant a rating in excess of 20 percent.  Rather, the clinical and reported findings more nearly approximated the criteria for a 20 percent rating. 38 C.F.R. § 4.7. 

The Board has considered the Veteran's complaints of low back pain and reported limits, as well as potential additional limitation of functioning resulting therefrom.  On the VA examination in 2010, the Veteran reported that during the flare-ups he experienced functional impairment, and also, the examiner noted that repetitive motion was possible, but there was no additional degree of limitation, and the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  On the VA examination in 2015, the Veteran was again able to perform repetitive use testing with no additional loss of function or range of motion.  Further, the examiner was unable to say, without mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or with flare-ups.  Thus, there is insufficient objective evidence to conclude that the Veteran's back pain and other problems have been associated with such additional functional limitation as to warrant a rating in excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, supra.  The Board also notes that other than separately service-connected radiculopathy of the lower extremities, there has been no objective evidence of other related neurological abnormalities.

Based on the foregoing, the Board finds that the preponderance of the competent evidence of record does not support the grant of a rating in excess of 20 percent, effective from October 21, 2010, for the service-connected lumbosacral disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.

3. Right Shoulder Impingement Syndrome.

The record reflects that the Veteran's right shoulder impingement syndrome has been rated pursuant to DCs 5003, 5010, 5201, and 5024.  

Ratings for disabilities of the shoulder vary with the extent of disability and with which arm is affected, and a distinction is made between major (dominant) and minor sides, or "handedness." 38 C.F.R. § 4.69.  The record reflects that the Veteran is right-handed; thus, his right shoulder is considered the major upper extremity

Under DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5010 provides that traumatic arthritis is rated as for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  

DC 5024 provides that tenosynovitis is to be rated based on limitation of motion of the affected parts, as degenerative arthritis (except in cases involving gout).  38 C.F.R. § 4.71, DC 5024. 

Under DC 5201, limitation of motion of the major extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 30 percent rating for the major extremity.  Where motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity.  38 C.F.R. § 4.71a, DC 5201. 

Normal range of motion of the shoulder is flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, and internal and external rotation from 0 to 90 degrees. 38 C.F.R. § 4.71a, Plate I. 

The Veteran contends he should be entitled to a rating in excess of 10 percent, for his right shoulder impingement syndrome, effective prior to April 14, 2015.  Review of the competent evidence of record for that period includes a VA examination dated in December 2008 in which the Veteran reported constant pain in the right shoulder, as well as weakness, stiffness, giving way, lack of endurance, locking, fatigability, and headaches.  He denied swelling, heat, redness, or dislocation.  He reported the pain level at 8 out of 10, that pain can be elicited by physical activity and stress, and that the pain came spontaneously and was relieved by rest and medications.  Objective examination showed no signs of edema, effusion, weakness, tenderness, redness, heat, guarding of movement, or subluxation.  Range of right shoulder motion testing revealed flexion to 130 degrees with pain at 90 degrees, abduction to 120 degrees with pain at 85 degrees, and external and internal rotation to 90 degrees with pain at 80 degrees.  Also, right shoulder joint motion was not additionally limited by pain, fatigue, weakness, lack of endurance, incoordination, or after repetitive use.

On the VA examination in October 2010, the Veteran reported weakness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, subluxation, pain, and dislocation in his right shoulder, but indicated he did not experience stiffness, heat, redness, deformity, drainage, or effusion.  He reported experiencing flare-ups as often as 3 time per day, with a pain severity level at 8. The flare-ups were precipitated by physical activity, stress, and his sleeping position, and were alleviated by rest.  During the flare-ups he could not carry bags, lift, or type while at work, and experienced limitation of motion of the joint and could not participate in jumping or throwing activities, raising his arm, or bending.  He reported that when standing for extended periods of time, his shoulder begins to ache.  The Veteran also reported limited weight carrying, and that in the past 12 months, his right shoulder condition has not resulted in any incapacitation.  With regard to overall functional impairment, the Veteran reported he could not work with computers or extend his arms.  Examination of the right shoulder showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was no ankylosis shown, and range of the right shoulder joint motion revealed flexion to 160 degrees with pain at 90 degrees, abduction to 150 degrees with pain at 100 degrees, and external and internal rotation to 90 degrees with pain.  Repetitive motion testing was possible, but there was no additional degree of limitation after repetitive range of motion.  The examiner noted that on the right, the shoulder joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.
 
Accordingly with regard to the service-connected right shoulder impingement syndrome, prior to April 14, 2015, although the competent medical evidence shows that the Veteran exhibited limitation of motion of the right shoulder, at no time has there been ankylosis (DC 5200) or limitation of motion at shoulder level (DC 5201).  Moreover, there has been no complaint of or finding of separation or dislocation of the shoulder, nonunion of the clavicle or scapula, or malunion of the humerus, such that a rating in excess of 10 percent would be warranted under DC 5202 or DC 5203.  With regard to 38 C.F.R. § 4.40, 4.45, and DeLuca, supra, the record reflects that the Veteran has complained of a history of right shoulder pain, and limitation of motion with pain has been shown, however, there was no additional limitation after repetitive range of motion, and shoulder joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Even after taking into consideration his complaints that shoulder pain increased with activity the Board finds that the effects of pain reasonably shown to be due to his service-connected right shoulder disability are contemplated in the current 10 percent rating assigned prior to April 14, 2015.  There is no indication that his right shoulder pain caused functional loss greater than that contemplated by the 10 percent rating currently assigned. Id. 

Further, with regard to the service-connected right shoulder impingement syndrome, effective from April 14, 2015, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent under any of the applicable diagnostic codes.  

On a VA examination in April 2015, the Veteran's diagnoses included right shoulder strain, right shoulder impingement, right subacromial/subdeltoid bursitis, and right shoulder degenerative arthritis.  The Veteran reported having flare-ups of the shoulder involving more pain and not being able to lift anything during a flare up.  The Veteran reported functional impairment including being unable to reach overhead.  Right shoulder range of motion testing showed flexion was to 175 degrees, abduction was to 65 degrees, external rotation was to 60 degrees, and internal rotation was to 90 degrees.  It was noted that the limitation of cervical motion contributed to functional loss, including limited reaching and carrying.  There was no evidence of pain with weight bearing, tenderness, or crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional functional loss of range of motion.  The examiner was unable to say, without mere speculation, that pain, weakness, fatigability or incoordination would significantly limit functional ability with repeated use over a period of time or with flare-ups, noting that this was not observed.  It was noted that his right shoulder muscle strength was reduced on forward flexion and abduction, but there was no atrophy.  The reduction in muscle strength was noted to be entirely due to the service-connected right shoulder disability.  A right shoulder rotator cuff condition was suspected, and testing for a supraspinatus tendinopathy or tear, and a subscapularis tendinopathy or tear was positive.

Accordingly, review of the record dated from April 14, 2015, showed no competent evidence of ankylosis of the right shoulder (DC 5200), or recurrent dislocation or malunion of the humerus (DC 5202).  With regard to DC 5201, as noted above, to warrant a rating in excess of 20 percent for the right (major) shoulder, there must be limitation of motion of the arm to midway between the side and shoulder level.  38 C.F.R. § 4.71a.  The VA examination in 2015, however, does not show such limitation of the right shoulder, even considering pain and the effects of repetitive motion.  In that regard, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, a rating in excess of 20 percent for the Veteran's service-connected right shoulder disability, effective from April 14, 2015, is not warranted on the basis of functional loss due to pain in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  Even after taking into consideration the Veteran's complaints of pain and reports of flare-ups, the Board finds that, effective from April 14, 2015, the effects of pain and limitation of motion reasonably shown to be due to the service-connected right shoulder disability are contemplated in the current 20 percent rating assigned.  

In summary, the preponderance of the evidence reflects that no greater than a 10 percent rating is warranted for the Veteran's service-connected right shoulder impingement syndrome prior to April 14, 2015, and no greater than a 20 percent rating for his right shoulder impingement syndrome effective from April 14, 2015.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims for higher ratings for the Veteran's right shoulder impingement syndrome must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.




4. Allergic Rhinitis.

The Veteran contends he should be entitled to a rating in excess of 10 percent for his allergic rhinitis.  The record reflects that his allergic rhinitis is currently rated under DC 6522 which provides for a 10 percent rating for allergic rhinitis without polyps, but with a greater than 50 percent obstruction of nasal passages on both sides or complete obstruction of one side.  A 30 percent rating is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The record reflects that the Veteran underwent a VA examination in December 2008, in which he reported having sinus problems 7 times per year, with each episode lasting for 2 weeks, and that during these episodes he was incapacitated as often as 4 times per month, lasting for 4 days each.  The Veteran also reported experiencing headaches with his sinus episodes, and that antibiotic treatment lasting 4 to 6 weeks is needed for his sinus problem.  He reported interference with breathing through the nose, crusting, and hoarseness of his voice.  He had no purulent discharge from the nose and pain, specifically, the symptoms will occur at various times and for different reasons, including weather, trees, plants and animals.  He was treated with Flunisolide for sinusitis, but the response had been poor.  The side effects from his treatment included sore nose and a burning sensation.  He also reported he was limited by what type of employment he can have due to the environment.  The examiner noted that the Veteran's allergic rhinitis condition was asymptomatic, and that the subjective factors included interference with breathing through the nose, hoarseness, and crusting, and that the objective factors included a normal examination currently, and no finding of bacterial rhinitis.

On a VA examination in October 2010, the Veteran stated he has constant sinus problems, but that during episodes, he was not incapacitated.  He experienced four non-incapacitating episodes per year, and had headaches with his sinus episodes.  He reported that antibiotic treatment lasting four to six weeks was needed for his sinus problem.  He reported interference with breathing through the nose, hoarseness of the voice, pain, and crusting, but no purulent discharge from the nose.  He reported that the condition had resulted in loss of work time.  Examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar, and no disfigurement, and there was no rhinitis or sinusitis detected.  The examiner noted that the Veteran's allergic rhinitis was active, but that the examination was unremarkable and the condition was based on history alone.  It was noted that he was recently started on a Z Pack for a sinus infection, but there was s no finding of bacterial rhinitis.

On a VA examination in April 2015, the diagnoses included chronic sinusitis and allergic rhinitis, both diagnosed in August 1991.  It was noted that the maxillary and ethmoid sinuses were affected, and that 4 to 5 times a year, the Veteran had an acute episode of sinusitis, but he denied any non-incapacitating episodes of sinusitis.  It was also noted that in the past 12 months, the Veteran had 3 or more incapacitating episodes of sinusitis requiring prolonged, 4 to 6 weeks, of antibiotic treatment.  Examination revealed that there was no greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, and that there was not complete obstruction on the right or left side due to rhinitis, no permanent hypertrophy of the nasal turbinates, no nasal polyps, and no granulomatous conditions.  Imaging studies of the sinuses were performed and in December 2007 an MRI showed that paranasal sinuses were within normal limits, and a CT in June 2010 showed mucosal thickening of left ethmoid and maxillary sinuses.  It was also noted that the Veteran's sinus and nose condition did not impact his or her ability to work.

Based on the foregoing, the Board finds that a compensable rating for the Veteran's allergic rhinitis is not warranted.  In this regard, during the appeal period, the Veteran reported that his allergic rhinitis manifested with episodes of sinusitis requiring antibiotics, as well as difficulty breathing through the nose, hoarseness of the voice, pain, and crusting, however, at no time did his allergic rhinitis result in greater than 50 percent obstruction of the nasal passage on both sides, or the complete obstruction of the nasal passage on one side, nor were any polyps been noted.  Accordingly, the Board finds that review of the record, to include the VA examinations and the Veteran's medical records, do not indicate that his symptoms more nearly approximated the criteria for a 10 percent rating.

In summary, the preponderance of the evidence of record is against assigning a compensable rating for the Veteran's allergic rhinitis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for compensable rating for the Veteran's allergic rhinitis must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

5. DJD Right Knee

The Veteran contends he should be entitled to a rating in excess of 10 percent for the service-connected DJD of the right knee.

The record reflects that the 10 percent rating for DJD of the right knee was assigned under DCs 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  As noted above, DC 5010 addresses arthritis due to trauma, while DC 5260 governs limitation of flexion of the leg.  

DC 5260 provides for a 10 percent rating when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion of the leg is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  DC 5261 provides a 10 percent rating when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  Full range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

DC 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

A claimant who has arthritis or limitation of motion and instability of a knee, may be rated separately under DCs 5003 and 5257.  Any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating. VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Separate ratings under DC 5260 for limitation of flexion and DC 5261 for limitation of extension, may be assigned for disability of the same knee; however, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004. 

On a VA examination in December 2008, the Veteran reported the following symptoms:  weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.  He did not have heat, redness, or dislocation. He reported having constant pain in the right knee, and described the pain as aching, oppressing, and sticking, and on a level of 7 out of 10.  It was noted that pain could be elicited by physical activity and stress, and also came on spontaneously.  Pain was relieved by rest and medication, and it was noted that treatment included a knee brace.  He reported he was not able to stand or walk for long periods.  Examination of the right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement, as well as no locking pain, genu recurvatum, or crepitus.  Range of right knee motion was from 0 degrees on extension to 140 degrees on flexion, with pain at 135 degrees.  Examination also revealed that right knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The ligaments stability tests of the right knee were all within normal limits.

On a VA examination in April 2015, the diagnoses included right knee strain and right knee degenerative arthritis.  The Veteran reported having flare-ups, noting that at times he felt pin-like pain and that the knee was tender.  He denied functional loss or impairment.  Range of right knee motion testing was normal from 0 to 140 degrees.  There was no pain noted and no evidence of pain on weight-bearing.  There was no objective evidence of tenderness or crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions, but there was no additional functional loss or range of motion after three repetitions.  The examiner was unable to say, without mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited the knee's functional ability with repeated use over a period of time or with flare-ups.  Muscle strength of the right knee was normal, and there was no atrophy noted.  Joint stability testing revealed no history of recurrent subluxation, lateral instability , or recurrent effusion.  It was noted that the Veteran reported that occasionally there was sudden give-way in the right knee.  He occasionally used a cane for balance assistance, if going up and down stairs, or when the knee was tender.  It was also noted that the Veteran's knee impacted his ability to perform any type of occupational task due to limited prolonged standing greater than 30 minutes, or walking more than 1/4 to 1/2 mile.

The Veteran contends he should be entitled to a rating in excess of 10 percent for his service-connected right knee disability.  After reviewing the record, which includes VA examinations in 2008 and 2105, as well as VA and private treatment records, the Board concludes that the preponderance of the competent evidence does not support the grant of a rating in excess of 10 percent for the service-connected right knee disability.  While the Veteran has complained of right knee pain, the limitation of motion recorded in the VA examinations do not meet the requirements for the next higher (20 percent rating) under DC 5260 or DC 5261 as flexion and extension were full or nearly full.  Moreover, the Board notes that pain was considered in the assignment of the current 10 percent ratings.  See 38 C.F.R. § 4.59.  Additionally, a separate rating for instability is not warranted under DC 5257 because, as noted above, while the Veteran reported he occasionally wore a knee brace and that occasionally there was sudden give-way of his right knee.  

The Board has also considered the Veteran's complaints of pain and functional limits.  However, the objective evidence does not support a finding that the Veteran's right knee pain, slight to no limitation of motion, or mild pain on motion, have been associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca.  Rather, the Board finds that his complaints of pain and functional limitations are contemplated in the current 10 percent ratings assigned.  Further, while he reported having flare-ups on the VA examination in 2015, he denied functional loss or impairment, and on the VA examination in 2008, knee joint function was noted to not be additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use,.  Additionally, on the VA examination in 2015, the Veteran reported he was not able to stand or walk for long periods, but he was able to perform repetitive use testing of the knees without additional function loss or loss of range of motion.  

Applying the holding in Correia, although range of motion measurements associated with the testing of painful motion did not consider all forms of range of motion (active, passive, weight-bearing, non-weight-bearing) in compliance with 38 C.F.R. § 4.59, the Board finds that the VA examinations of record are adequate to adjudicate this appeal as they appropriately evaluate range of motion, pain, additional limitation of motion and functional loss upon repetitive testing, limitation on standing and walking, and instability, and on the VA examinations in 2015, the presence of pain on weight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Range of motion comparison of the "undamaged" joint does not apply here as the Veteran has a bilateral knee disability.  Thus, considering all the evidence of record, the Board finds that the evidence is sufficient upon which to determine the functional limitation of motion under all relevant case law and requirements as to range of motion testing.

The Board concludes that a rating in excess of 10 percent was not warranted for the service-connected right knee disability, even with consideration of the provisions of 38 C.F.R. § 4.45 or the holding in DeLuca, as such disability has not been shown to manifest complaints or objective findings or functional impairment that would warrant a rating in excess of 10 percent.  Rather, the clinical and reported findings for his service-connected right knee disability more nearly approximated the criteria for a 10 percent rating.  38 C.F.R. § 4.7. 

The preponderance of the evidence therefore reflects that the Veteran's service-connected DJD of the right has been no more than 10 percent disabling at any time.  The benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent for the service-connected right knee disability must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.




6. Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008), but finds that in this case, the record does not show that the Veteran's DDD of the cervical spine, lumbosacral strain with DJD, right shoulder impingement syndrome, allergic rhinitis and DJD of the right knee, are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disabilities are inadequate.  With regard to the Veteran's DDD of the cervical spine, lumbosacral strain with DJD, right shoulder impingement syndrome, allergic rhinitis and DJD of the right knee, the Board notes that the symptoms associated with these conditions are contemplated in the rating criteria utilized, and the rating criteria provide for higher ratings for more severe symptoms.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

V. Withdrawal of Appeals

On the record at his January 2015 hearing, and after certification of the issues to the Board, the Veteran stated his desire to withdraw his appeals of the claims of entitlement to ratings in excess of 10 percent for right lower radiculopathy and for left lower radiculopathy.  The Board finds that this withdrawal is valid, and these issues are no longer on appeal.  38 C.F.R. 20.204 (2014).  Given the withdrawal of these issues, the Board no longer has jurisdiction to review them, and the appeals as to these issues are dismissed.


ORDER

Service connection for DJD/arthritis, upper and lower extremities, exclusive of the claims for DJD/arthritis for which service connection has already been granted or are pending appeal, is denied. 

Service connection for sleep apnea is granted.

New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for DJD of the right hip, and the appeal is denied.  

New and material evidence having been received, the claim for service connection for a right foot condition is reopened; to this extent only the appeal is granted.

New and material evidence having been received, the claim for service connection for a left foot condition is reopened; to this extent only the appeal is granted.

New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for chest pain, and the appeal is denied.  

New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for a urology disorder, and the appeal is denied.  

New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for an inguinal hernia, , and the appeal is denied.  

Effective prior to October 21, 2010, a rating in excess of 10 percent for DDD of the cervical spine is denied.  

Effective October 21, 2010, a 20 percent rating for DDD of the cervical spine is granted, subject to the laws and regulations governing the award of monetary benefits.

Effective from October 21, 2010, a rating in excess of 20 percent for DDD of the cervical spine is denied.  

Effective prior to October 21, 2010, a rating in excess 10 percent for lumbosacral strain with DJD is denied..

Effective from October 21, 2010, a rating in excess 20 percent for lumbosacral strain with DJD is denied.

Effective prior to April 14, 2015, a rating in excess of 10 percent for right shoulder impingement syndrome is denied.

Effective from April 14, 2015,a rating in excess 20 percent for right shoulder impingement syndrome is denied.

A rating in excess of 10 percent for allergic rhinitis is denied.

A rating in excess of 10 percent for DJD of the right knee is denied.

The appeals for entitlement to ratings in excess of 10 percent for right lower radiculopathy and for left lower radiculopathy are dismissed.


REMAND

After reviewing the record, the Board concludes that further evidentiary development is needed to address the reopened claim of entitlement to service connection for a bilateral foot condition.  

The Veteran essentially contends he has a bilateral foot condition that is related to service, and that he has had pain in both feet since service.  In an April 2015 VA examination report, the diagnoses included plantar fasciitis, and examiner only addressed whether the Veteran had a right and/or left Achilles tendon condition related to service or to his service connected knee disorder, but did not address whether he had a foot condition, other than an Achilles tendon condition, that was proximately due to or the result of service.  Once VA undertakes the effort to provide an examination for a claim, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, remand is required to obtain an adequate etiological opinion.  

With regard to the issue of entitlement to a TDIU rating, since a favorable decision with regard to the issue remanded above may have an impact on the TDIU rating claim, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  However, the Board notes that on the VA examination in April 2015, the examiner indicated that the Veteran stated he had "never requested individual unemployability."  The Board also notes that the Veteran is currently in receipt of a combined schedular rating of 100 percent.  In that regard, effective from October 23, 2012, the Veteran had a 100 percent combined rating based on his service-connected disabilities and the bilateral factor of 4.2 percent for Diagnostic Codes 5260, 8520, 7804, and effective from April 15, 2015, he had a 100 percent combined rating based on his service-connected disabilities and the bilateral factor of 7 percent for Diagnostic Codes 5201, 8510, 5260, 8520, 7804.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's ruling in Bradley recognized that if the record evidence supported a finding of TDIU based solely upon a single service-connected (rated at less than 100 percent under the rating schedule), then such a TDIU rating may serve as the factual predicate for an award of SMC pursuant to 38 U.S.C.A. § 1114 (s).  Bradley v. Peake, 22 Vet. App. 280 (2008).  While a finding of a TDIU rating based on a single service-connected disability is implicated, the ultimate determination is one of whether entitlement to SMC is warranted under section 1114(s).  Based on the forgoing discussion and the ruling in Bradley, the Board observes that for the period from October 23, 2012, the issue of entitlement to SMC pursuant to 38 U.S.C.A. § 1114 (s) has been reasonably raised by the record.  See Bradley, 22 Vet. App. at 194.  

Accordingly, the case is REMANDED for the following action:

1. With regard to the claim for a TDIU rating, ensure VCAA compliance by providing the Veteran with the appropriate notice of what evidence is required to establish entitlement to this benefit and to afford him the opportunity to submit additional argument and evidence on the claim.  Therein, request whether the Veteran wishes to continue his claim for a TDIU rating, in light of the VA examiner's report in April 2015.

2. Obtain an addendum opinion regarding the etiology of the Veteran's right and/or left foot conditions from the April 2015 VA examiner.  If that examiner is unavailable, another similarly situated examiner may provide the opinion.  The entire claims file should be made available to and be reviewed by the examiner.  If deemed necessary, an examination shall be provided.  An explanation for all opinions expressed must be provided.  The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current right and/or left foot disorder, to include plantar fasciitis, that had its onset in, or is otherwise etiologically related to service.  The examiner should consider the Veteran's assertions of in-service foot symptoms and his symptoms since service.

3. After completing the above action, and any other development as may be indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


